DETAILED ACTION
This is in response to application filed on April 17th, 2020 in which claims 1-8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 depicted in Fig. 1-1A
Species 2 depicted in Fig. 2
The species are independent or distinct because:
Species 1 illustrates a woven portion of a first design
Species 2 illustrates a woven portion of a second design  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-3, 5-8 are generic, as best understood.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Joe Muncy on 3/3/22 a provisional election was made without traverse to prosecute the invention of Species 1 (Fig. 1A), claims 1-3, 5-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claims 1-3, 5-8 “woven textile” and “woven portion” is not illustrated as “woven.” See specification objection below for further clarification.  
Claims 1, 2, 5, 6-8 “braiding portions” is not illustrated as “braiding”.  See specification objection below for further clarification.
Claim 1 Line 3 “horizontal direction and a longitudinal direction” are not annotated in Fig. 1
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
 Review is needed of the term “woven.”  The “woven textile” and “woven portion 11” are not actually woven as the term is used and understood in the weaving art.  Although applicant is allowed to be their own lexicographer, applicant must then clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning the term would otherwise possess (see MPEP 2111.01 IV).  Due to the lack of special definition, the term is unclear and clarification is needed as to applicant intention.  As best understood, portion 11 may be warp knitted, but no further disclosure has been made as to the pattern and the making of the pattern.
Similarly, review is needed of the term “braided.” The “braiding portion 12” is not actually braided as the term is used and understood in the braiding art. Although applicant is allowed to be their own lexicographer, applicant must then clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning the term would otherwise possess (see MPEP 2111.01 IV).  Due to the lack of special definition, the term is unclear and clarification is needed as to applicant intention.  No further disclosure has been made as to the pattern and the making of the pattern.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At the outset, see objection in abstract, wherein the terms “woven” and “braiding” throughout the disclosure are not illustrated as their ordinary and plain meaning in the art.  As such, the disclosure, beginning with the title of the invention and the body of the specification, need review.
Review is requested of page 1 Lines 15-16-- it is unclear why “shoe upper cannot be used on different position or different sizes of the shoes”
Based on page 5 Line 1, “main body 10” constitutes the upper.  Clarification is requested if this is not the intent of the disclosure.
Page 3 Lines 9-11 “each of the longitudinal threads 111 can be a single filament or be composed of a plurality of filaments which are braided together”-- it is unclear whether these two embodiments are referring to Fig. 1A and Fig. 2 (single and braided together, respectively)
Page 3 Line 15 “each of the longitudinal threads 111 …is knotted itself from the first end 101 or the second end 102 of the woven portion 11”-- as best understood from the illustrations, such as Fig. 1 and Fig. 1A, there is no “knot” as the term is understood in its plain and ordinary meaning in the art; as best understood, the term is referring to the shape in Fig. 1A
Page 4 Lines 15-24 is recommended for review, such that there is better clarity as to referring to a “front half” of the main body 10 (without a heel covering portion) and a “back half” of the main body 10 (with the heel covering portion)
Appropriate correction is required.
Claim Objections
Claim(s) 1-3, 5-7 is/are objected to because of the following informalities: 
Especially in light of the drawing objection, Claim 1 Lines 5-7 “longitudinal threads being aligned along the horizontal direction, each of the longitudinal threads extending along the longitudinal direction” is not particularly clear
Line 1 of Claims 2, 3, 5 “shoe upper” should read “the shoe upper” for proper antecedent basis with Claim 1 Line 1 “shoe upper”
Claim 6 Line 1 “a sole” is recommended to read “the sole” and Claim 6 Line 2 “shoe upper” is recommended to read “the shoe upper” as Claim 6 Lines 2-3 claims “shoe upper of claim 2”, wherein Claim 2 already establishes “shoe upper” and “sole”
Claim 7 Line 1 “an end of the woven portion” may be recommended to read “a third end” since Claim 1 already establishes a “first end” and “second end,” of which Claim 7 incorporates since Claim 7 depends on Claim 6 which incorporates Claim 2 which incorporates Claim 1
Disagreement with any of the aforementioned may warrant a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-3, 5-8 is/are rejected under U.S.C. 112(b).
The term “woven” in Claims 1-3, 5-8 is unclear and therefore renders the claim indefinite.  Illustrations do not show a woven textile or woven portion as the term “woven” is understood in its plain and ordinary meaning in the weaving art.
The term “braiding” in Claims 1, 2, 5-8 is unclear and therefore renders the claim indefinite.  Illustrations do not show a braiding portion as the term “braiding” is understood in its plain and ordinary meaning in the braiding art.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Based on the illustration, “woven” will be interpreted as broadly as a pattern of at least two elements interconnected in some fashion
Based on the illustration, “braiding” will be interpreted as broadly as any pattern
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al (USPN 9510637), herein Podhajny, in view of Follet (USPN 9554614).
Regarding Claim 1, Podhajny teaches a woven textile for shoe upper (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 6; Col. 7 Lines 66-67 "upper 120 is shown without sole structure 110…in Fig. 6"; Col. 8 Lines 35-38 "at least a portion of upper 120 is formed and defined by a knitted component 130.  Knitted component 130 can be formed of unitary knit construction"; Col. 9 Lines 31-32 "knitted component 130 can also generally include at least tensile strand 150"), including
a main body (structure of tensile strands 150),
the main body including a woven portion and at least one (other/braiding) portion (Col. 12 Lines 18-19 "tensile strands 150 can each include a respective first end 151, a second end 153, and a middle section 155"; "Col. 12 Lines 24-26 "middle sections 155 of tensile strands 150 can extend continuously between medial portion 140 and lateral portion 138 of knit element 131"; wherein the woven portion constitutes 151 on 140 and/or 153 on 138; wherein the other portion is 155),
the main body defining a horizontal direction and a longitudinal direction perpendicular to each other (Col. 7 Lines 39-40 "longitudinal axis 107 can extend generally between heel region 102 and forefoot region 104"; Col. 7 Lines 40-42 "transverse axis 108 can extend generally between medial side 105 and lateral side 106"),
the woven portion at least including a plurality of longitudinal threads (see tensile strands 150),
the longitudinal threads being aligned along the horizontal direction (wherein horizontal is considered toe to heel; Col. 7 Lines 39-40 "longitudinal axis 107 can extend generally between heel region 102 and forefoot region 104"; even if horizontal direction was interpreted as transverse axis 108, the longitudinal threads 150 are still aligned as recited inasmuch as threads 150 are a length along axis 108),
each of the longitudinal threads extending along the longitudinal direction (wherein longitudinal is considered medial to lateral; Col. 7 Lines 40-42 "transverse axis 108 can extend generally between medial side 105 and lateral side 106"; even if longitudinal direction was interpreted as longitudinal axis 107, strands 150 still extend as recited inasmuch as the strands have a thickness),
two ends of the woven portion along the longitudinal direction being a first end and a second end (see Fig. 6, for ends 151 and 153 being along longitudinal inasmuch as they have a length or thickness in the longitudinal direction, regardless of whether longitudinal direction is 108 or 107),
at least one of the longitudinal threads extending and being knitted itself from at least one of the first end and the second end of the woven portion away from the woven portion to form the at least one (braiding) portion (see Fig. 6, where 150 extends away from 151 into 155).

Podhajny does not explicitly teach that the other portion than the woven portion is a braiding portion.

Follet teaches a braiding portion (title: braided tensile strands; see Fig. 9; Col. 12 Lines 47-50 "branched braid member 932 may generally be incorporated into portions of upper 910, with some portions of one or more tensile strands extending to sole structure 920"; Col. 12 Lines 59-61, 66-67 "central braid portion may be positioned in a location other than the heel region.  For instance...on the medial and/or lateral sides of the upper").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podhajny’s 155 sections to be braided as taught by Follet for a desired tensile strength (Col. 8 Line 59-63, 66-Col. 9 Line 1; Col. 10 Lines 4-6), wherein a number of strands involved in a braid can vary based on the tensile strength, as taught.


Claim(s) 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al (USPN 9510637), herein Podhajny, in view of Follet (USPN 9554614), as applied to Claim(s) 1 above, further in view of Houng et al (USPN 10660408), herein Houng.
Regarding Claim 2, modified Podhajny teaches all the claimed limitations as discussed above in Claim 1.
Podhajny further teaches wherein the woven portion is woven by the longitudinal threads (see Fig. 6; 151 and 153).

Modified Podhajny further teaches the main body includes a plurality of said braiding portions (see Fig. 6, 155 in Podhajny, as further modified by Follet; wherein 151/153 repeats in 163, 169 and 161, 167, each set then allowing at least one braiding portion modified by Follet extending medial to lateral); 
each of the longitudinal threads extends from one of the first end and the second end away from the woven portion to form one of the braiding portions (see Fig. 6).

Modified Podhajny does not explicitly teach an end of each of the braiding portions away from the woven portion is adapted for connecting to a sole.

Houng teaches an end of each of the braiding portions away from the woven portion is adapted for connecting to a sole (see Fig. 1; Col. 4 Line 9 "anchoring cable loops 60”; Col. 6 Lines 7-9 "first anchoring cable loops 60 have proximal portions 62 that are fixed to at least one of the body 46 of the upper 14 or the sole structure 12").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podhajny’s tensile strand extension to instead connect to the sole as taught by Houng as a simple substitution of one extension for another based on aesthetic design choice or areas desired for tensile strength in light of a desired amount of material to be utilized.
Regarding Claim 3, modified Podhajny teaches all the claimed limitations as discussed above in Claim 2.
Podhajny further teaches wherein each of the longitudinal threads is composed of a plurality of filaments (see Fig. 6).
Regarding Claim 5, modified Podhajny teaches all the claimed limitations as discussed above in Claim 2.
Modified Podhajny further teaches wherein each of the braiding portions is braided by a plurality of said longitudinal threads (see Fig. 6 Podhajny and Follet).


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al (USPN 9510637), herein Podhajny, in view of Follet (USPN 9554614) and Houng et al (USPN 10660408), herein Houng.
Regarding Claim 6, Podhajny a shoe body (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 5; Col. 6 Lines 65-66 "article of footwear 100"), including
a sole and at least one shoe upper (Col. 7 Lines 5-6 "footwear 100 can generally include a sole structure 110 and an upper 120"),
the at least one shoe upper including at least one said woven textile for shoe upper of claim 2 (see rejection of Claim 2 which includes all recitations and motivations indicated in the rejection of Claims 1 and 2, including that of Houng and Follet),
Modified Podhajny further teaching the main body being connected to the sole via the braiding portions so that a wearing space is formed between the main body and the sole (Podhajny Col. 7 Lines 49 "sole structure 110 can be attached to upper 120", wherein upper 120 would have been modified by Follet and Houng’s braiding portions; modified Podhajny teaches the structural limitations in the claims and performs the functions as recited such as being capable of forming a wearing space, especially as the modifications to Podhajny would still have a wearing space as recited).
Regarding Claim 7, modified Podhajny teaches all the claimed limitations as discussed above in Claim 6.
Modified Podhajny further teaches wherein an end of the woven portion along the horizontal direction is connected to a periphery of a heel portion of the sole (wherein Houng already taught that a connected end of Podhajny, braided as taught by Follet, different from those formed associated with first/second ends 151/153, such as ends at the sole associated with 163, 169 or 161, 167 in Fig. 6 of Podhajny, is connected to the sole, wherein such a connection is within a periphery of a heel portion inasmuch as a periphery has been defined; wherein such an end is along the horizontal direction inasmuch as it has a length or thickness, regardless of whether horizontal direction is interpreted as 108 or 107),
the end of each of the braiding portions away from the woven portion is connected to a periphery of the sole beside the heel portion (similarly, wherein Houng already taught such connections in Podhajny, braided as taught by Follet, are within a periphery of a heel portion beside the heel portion inasmuch as the terms periphery and beside and heel portion have been defined and delineated; as such, the area of periphery of connection is beside the heel portion).
Regarding Claim 8, modified Podhajny teaches all the claimed limitations as discussed above in Claim 6.
Modified Podhajny further teaches wherein the ends of the braiding portions at the first end and the second end away from the woven portion are connected to a periphery of the sole at two sides of the sole (wherein Houng already taught that the connected ends of Podhajny, braided as taught by Follet, such associated with 151/153 in Fig. 6 of Podhajny, are connected to the sole, wherein such a connection is at a periphery of a heel portion inasmuch as a periphery has been defined, and is at two sides inasmuch as there is a medial and lateral 151 and 153 that has a braiding portion),
the woven portion is located above the sole and is separated from the sole (see Fig. 6; inasmuch as there is a woven portion not at the sole, such as at 151, 153), the woven portion is above and separated from the sole).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Cross et al (USPN 10385485), Cross et al (USPN 11230800), Casillas et al (US Publication 2021/0235807), directed to an upper with braided and woven portions; Fischer et al (USPN 7168951), Liu (US Publication 2019/0203388), Toye (US Publication 2016/0073592), Dong (USPN 7011676) directed to woven portions; Blezard et al (USPN 3738125), Doi et al (USPN 4748078), Koizumi (USPN 8915101), Motoya (US Publication 2001/0005994), Goldstein (USPN 2412808), Pederzini (USPN 6041624), Ducauchuis (USPN 6196031), McClary (US Publication 2016/0096127), Motoya (US Publication 2001/0005994), Orima (USPN 6374643), Shytles et al (USPN 5265445), Matthew (USPN 5074129), Safrit et al (USPN 4122555), Nebon-Carle (FR 2205072), Wunderlich (DE 3035232), Wildeman (USPN 5038584), Pemrick et al (USPN 4725487), Odham (USPN 4248064), Odham (USPN 4003224), Karatzis (US Publication 2020/0385902), Nien et al (USPN 7055572), Giro Amigo (US Publication 2017/0203880), Bruner et al (USPN 5795835), Newman (GB 1139371), Krall (DE 3017951), Heltewig (GB 295547), Durie et al (USPN 9174395), Coogan and Hill (GB 2319045), Bruce et al (USPN 11259599) directed to braided portions; Drake (US Publication 2018/0295942) directed to securing to sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	
/DANNY WORRELL/Primary Examiner, Art Unit 3732